Citation Nr: 1102976	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-07 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to October 
1975.  He died in April 2005, and the appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In February 2009 and April 2010, the Board remanded this claim 
for additional development, and the claim has been returned to 
the Board for further review.

The April 2010 Board decision also found that the criteria for 
entitlement to accrued benefits for posttraumatic stress disorder 
(PTSD) had been met.  In a September 2010 rating decision, the 
Appeals Management Center (AMC) assigned a 50 percent disability 
rating for the Veteran's PTSD, effective from March 5, 2004.


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in 
April 2005, and that the immediate cause of death was 
cardiopulmonary failure.  The competent medical evidence of 
record also reflects that the Veteran was diagnosed with 
hepatocellular carcinoma, trabecular pattern, following a liver 
biopsy shortly before his death.

2.  The appellant has been granted entitlement to accrued 
benefits for PTSD and was assigned a 50 percent rating effective 
March 5, 2004.  

3.  The preponderance of the credible and probative evidence of 
record establishes that the Veteran's death was not caused by a 
disability incurred in or aggravated by service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In addition, specifically in the context of a § 1310 Dependency 
and Indemnity Compensation (DIC) claim, the United States Court 
of Appeals for Veterans Claims (Court) held that section 5103(a) 
notice must include (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court also held 
that a DIC claim imposes upon VA no obligation to inform a DIC 
claimant who submits a nondetailed application of the specific 
reasons why any claim made during the deceased veteran's lifetime 
was not granted.  Id.

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes a 
June 2005 evidentiary development letter, which was issued prior 
to the October 2005 rating decision, in which the RO advised the 
appellant of the evidence needed to substantiate her claim of 
entitlement to service connection for the cause of the Veteran's 
death.  The appellant was also advised of her and VA's 
responsibilities under VCAA, to include what evidence should be 
provided by her and what evidence should be provided by VA.  

The Board acknowledges that the above letter did not comply with 
all of the requirements set forth in Dingess or Hupp, supra.  
However, the Board finds that any notice errors did not affect 
the essential fairness of the adjudication.  First, the Board 
notes that service connection was not in effect for any 
disability at the time of the Veteran's death.  Service 
connection for PTSD was granted, and accrued benefits were 
assigned, as a result of the April 2010 Board decision.  The 
Board observes that the appellant, through her own statements and 
those of her representative, has demonstrated her understanding 
that service connection for the cause of the Veteran's death may 
be granted if his death is shown to have been caused, either 
principally or contributorily, by his PTSD.  

The June 2005 letter informed the appellant that to support her 
claim, the evidence needed to show that the Veteran died while on 
active duty or that he died from a service-connected injury or 
disease.  She was asked to provide medical evidence that would 
show a reasonable probability that the condition that contributed 
to the Veteran's death was caused by injury or disease that had 
its onset during or was permanently aggravated by service.  The 
January 2007 statement of the case notified the appellant of the 
applicable regulations to establish entitlement to service 
connection.  

Despite the inadequate notice provided to the appellant on the 
disability rating and effective date elements of her claim, the 
Board finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Because the Board concludes below that the 
preponderance of the evidence is against the appellant's claim 
for compensation, any questions as to the appropriate disability 
evaluation or effective date to be assigned are rendered moot.

Under VCAA, VA also has a duty to assist the appellant in the 
development of a claim.  This includes assisting the appellant in 
procuring service treatment records and other relevant treatment 
records, and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2010).  

The Veteran's service treatment records have been obtained and 
associated with the claims folder, as have pertinent VA medical 
records and identified private medical records.

The Board also obtained an opinion in connection with this claim 
in May 2010.  The Board finds that this opinion is adequate for 
the purpose of determining the claim decided herein.  The report 
reflects that the VA physician reviewed the claims folder, 
including the Veteran's service treatment records and post-
service medical evidence that has been submitted in connection 
with the appellant's claim.  This physician explained the 
rationale behind his conclusions through citation to medical 
principles and the facts of the appellant's case.  For these 
reasons, the Board concludes that the May 2010 VA opinion 
provides an adequate basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the appellant with the development of evidence is required, 
nor is there notice delay or deficiency resulting in any 
prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Cause of Death

The claimant is the Veteran's widow who is requesting entitlement 
to service connection for the cause of the Veteran's death.  The 
Veteran's Certificate of Death shows that he died in April 2005.  
His cause of death is listed as cardiopulmonary failure.  While 
he was not service-connected for any disabilities at the time of 
his death, the appellant has been subsequently granted 
entitlement to service connection for PTSD at a rate of 50 
percent for purposes of accrued benefits.  Service connection for 
PTSD is therefore deemed to have been in effect at the time of 
the Veteran's death.  The appellant essentially contends that the 
Veteran's PTSD is related to the cardiopulmonary failure that 
caused his death.  Among her contentions, the appellant believes 
the Veteran's PTSD medications may have hastened his death by 
cardiopulmonary failure.

To establish service connection for the cause of death, the 
evidence must show that a disability that was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-connected condition, was either a principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the principal 
cause of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  For a 
service-connected disability to be a contributory cause of death, 
it must be shown that it contributed substantially or materially, 
that it combined to cause death, or aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c).

For certain chronic disorders, such as cardiovascular-renal 
diseases, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree within 
one year following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether there were 
resulting debilitating effects and general impairment of health 
to an extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(2)(3).

Applicable regulations also provide that a Veteran who served on 
active duty in Vietnam during the Vietnam era is presumed to have 
been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 
3.307(a)(1)(6)(iii).  Review of the Veteran's service personnel 
records reveals that he served in Vietnam from December 1967 to 
December 1968 and from April 1970 to December 1971.  He is 
therefore presumed to have been exposed to Agent Orange.

The specific statute pertaining to claimed Agent Orange exposure 
is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto 
stipulate the diseases for which service connection may be 
presumed due to an association with exposure to herbicide agents.  
The diseases that are entitled to presumptive service connection 
based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  
This regulation was amended effective August 31, 2010, to add, in 
relevant part, atherosclerotic cardiovascular disease including 
coronary artery disease (including coronary spasm) and coronary 
bypass surgery; and stable, unstable and Prinzmetal's angina.  75 
Fed. Reg. 53202 (August 31, 2010).  

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that 
presumptive service connection based on Agent Orange exposure is 
available for the following diseases: AL amyloidosis; chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; ischemic heart disease (including, 
but not limited to, acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular disease including 
coronary artery disease (including coronary spasm) and coronary 
bypass surgery; and stable, unstable and Prinzmetal's angina); 
all chronic B-cell leukemias (including, but not limited to, 
hairy-cell leukemia and chronic lymphocytic leukemia); multiple 
myeloma; non-Hodgkin's lymphoma- Parkinson's disease; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
For purposes of this section, the term ischemic heart disease 
does not include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of ischemic heart disease.  38 C.F.R. 
§ 3.309(e), Note 3 (effective August 31, 2010).

Having reviewed the complete record, the Board concludes that the 
preponderance of the evidence is against finding that a service-
connected disability caused or contributed to the Veteran's 
death.  In particular, the Board finds that the preponderance of 
the evidence is against finding that the Veteran developed a 
cardiopulmonary or liver disease as a result of his military 
service or that his service-connected PTSD caused or contributed 
to his death.  

First, as noted above, the Veteran's death certificate states 
that his death was caused by cardiopulmonary failure.  There is 
no medical evidence of record demonstrating that the Veteran's 
cardiopulmonary failure was directly related to his military 
service, and no medical opinion suggesting such a relationship 
has been submitted.  The Veteran's service treatment records are 
negative for any indication of his having experienced such 
problems during service, and the report of his separation 
examination reveals that his lungs, chest, and heart were found 
to be normal at that time.  Nor has the Veteran's cardiopulmonary 
failure been linked to one of the disabilities that is entitled 
to presumptive service connection.  Therefore, the evidence is 
against finding a direct or presumptive relationship between the 
Veteran's military service and his cardiopulmonary failure.

Next, the Board notes that the record contains competent medical 
evidence suggesting a relationship between a liver pathology and 
the Veteran's death.  The April 2005 VA medical records reflect 
that the Veteran was hospitalized following complaints of 
increased weakness, abdominal pain, poor appetite, and weight 
loss of about 30 pounds over the last several weeks.  A liver 
biopsy was performed at this time, and the April 2005 biopsy 
report diagnoses hepatocellular carcinoma, trabecular pattern.  
The report characterizes the biopsied lesion as a primary liver 
cell carcinoma, trabecular type.  Furthermore, a May 2005 VA 
discharge summary notes that the cause of the Veteran's death is 
probably sepsis, and it stated that the Veteran was essentially 
in liver failure and sepsis.

The Veteran's service treatment records do not suggest that this 
liver disease was incurred during service, and the post-service 
medical evidence of record reflects that the Veteran's liver 
cancer developed approximately 30 years following his separation 
from service.  There is no medical opinion of record linking the 
Veteran's liver cancer to his military service.  While the 
Veteran is presumed to have been exposed to Agent Orange during 
service, the Board notes that hepatocellular carcinoma is not one 
of the diseases for which service connection is presumed.  See 
38 C.F.R. § 3.309(e).  Therefore, the Board finds that direct or 
presumptive service connection is not warranted for the Veteran's 
liver disease.

The Board will now turn to the question of whether the Veteran's 
PTSD may be considered a principal or contributory cause of his 
death.  As noted above, the appellant contends that the Veteran's 
PTSD or his PTSD medications may have contributed to his 
cardiopulmonary failure.  The Board has also considered whether 
there is any relationship between the Veteran's PTSD and his 
liver cancer.

The purpose of the Board's April 2010 remand was to obtain an 
opinion with respect to the Veteran's PTSD and the cause of his 
death.  The resulting May 2010 VA opinion contains a lengthy 
summary of the Veteran's history, including his in-service and 
post-service stressors, and his medical history, including his 
use of alcohol, his anxiety and depression, and his liver 
complaints.  

Based on his review of the claims file, the VA psychiatrist found 
sufficient evidence to conclude that the Veteran had suffered 
from PTSD and had experienced episodic increments of some of the 
symptoms following personal and national tragedies.  However, the 
examiner found no evidence in the record that PTSD contributed to 
the Veteran's death.  Furthermore, the examiner could not find a 
direct relationship between the measurate, small amount of 
psychiatric medications the Veteran received and his cause of 
death.  The examiner therefore concluded that it is less likely 
than not, or less than a 50 percent probability, that the 
Veteran's PTSD substantially contributed to his death.  

The examiner noted that the cause of the Veteran's death as 
established in the record was largely due to a combination of 
liver pathologies that started on or around October 2004 when the 
first mention of an abnormal liver test was recorded, and that 
cardiorespiratory failure was the final cause of his death.  

Other relevant evidence of record with respect to the question of 
whether the Veteran's PTSD may be linked to his cardiopulmonary 
failure includes an October 2005 VA medical record.  This record 
reflects that a VA physician stated "PTSD is not known to weaken 
the heart," and notes that the physician reviewed the Veteran's 
medications and could not find any that would have an effect on 
the heart.  

An August 2007 letter from a private physician found it clear 
that, based on the available information from VA records, the 
Veteran suffered from severe to extreme PTSD.  He noted that, 
based on the medical evidence, the Veteran suffered from PTSD for 
years preceding his death.  He opined that "While the primary 
cause of death is noted as cardiopulmonary failure, contributing 
factors from PTSD, such as stress and anxiety, were more likely 
than not, very prominent factors in causing the cardiopulmonary 
failure."  

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his of her 
knowledge and skill in analyzing the data, and his or her medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448- 9 (2000).

The Board finds the opinions of record to be probative to the 
question at hand, as they were offered by individuals who are 
qualified through education, training, or experience to provide 
competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See 
Cox v. Nicholson, 20 Vet. App. 563 (2007).  The May 2010 opinion 
was offered by a psychiatrist, while the other opinions were 
offered by physicians.

However, the Board must find greater probative value in the 
opinions against the claim than in the August 2007 supporting 
opinion.  Specifically, the Board notes that the May 2010 
psychiatrist's opinion includes a thorough review of the 
Veteran's pertinent history, including his stressors and his 
psychiatric history.  The psychiatrist explained in his opinion 
that there was no evidence of a relationship between the episodic 
increments of PTSD symptomatology that occurred during the 
Veteran's lifetime and his April 2005 death.  This opinion is 
based in part upon the VA psychiatrist's professional knowledge 
and experience in treating patients with mental health 
disabilities.  It is also based on his review of the detailed 
mental health treatment records that appear in the Veteran's the 
claims file.  This opinion also includes a detailed description 
of the Veteran's psychiatric history at various stages of his 
life, allowing him to opine as to any correlations between the 
Veteran's various psychiatric symptomatology and his physical 
health.  The Board also finds the psychiatrist's opinion 
regarding the Veteran's psychiatric medications to be probative, 
as it indicates the amount of psychiatric medications the Veteran 
received were too "measurate [and] small" to be linked to the 
cause of his death. 

With respect to the remaining evidence of record, the Board notes 
that the October 2005 VA medical record weighs against finding a 
link between the Veteran's PTSD medications and his 
cardiopulmonary failure, while the August 2007 opinion neither 
explains nor justifies its conclusion in favor of such a link.  
In particular, the Board finds the August 2007 opinion to be less 
probative than the May 2010 opinion, as it is unsubstantiated by 
reference to either the facts of the Veteran's case or supportive 
medical principles.  Nor, significantly, does it contemplate the 
role that the Veteran's liver cancer played in his death.  The 
Board further notes that the August 2007 opinion was not written 
by a mental health practitioner, thus it is unclear what 
experience, if any, its author has in recognizing the physical 
effects of PTSD.  For these reasons, the Board finds that there 
is diminished probative value in the August 2007 opinion.
 
Although the appellant may believe that the Veteran's PTSD caused 
or contributed to his death, she is not considered qualified to 
render medical opinions regarding diagnoses or the etiology of 
medical disorders, and her opinion is entitled to no weight or 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

Finally, noting the VA psychiatrist's May 2010 observation that 
the Veteran's death was largely due to a combination of liver 
pathologies and that cardiorespiratory failure was the final 
cause of his death, the Board has considered whether the 
appellant's claim may be granted based on an indirect link 
between the Veteran's PTSD and his liver pathology.  
Specifically, this would involve linking the Veteran's alcohol 
abuse to his service-connected PTSD and linking his liver 
pathology to his alcohol abuse.  

Setting aside the question of a link between the Veteran's 
alcohol abuse and his PTSD, a relationship which is strongly 
suggested by the record, the Board must deny this theory of 
entitlement based on a lack of evidence of a link between a liver 
pathology and the Veteran's history of alcohol abuse.  As noted 
above, the April 2005 liver biopsy report diagnoses 
hepatocellular carcinoma, trabecular pattern, a disability that 
is neither medically suggested in the record nor demonstrated by 
the record to be linked to alcohol abuse.  The liver biopsy 
report does not diagnose cirrhosis of the liver or any other 
pathology that may be attributed to alcohol abuse.  Thus, the 
Board finds that entitlement to service connection for the cause 
of the Veteran's death cannot be granted based on any PTSD-
related alcohol abuse.

In summary, the Board finds that a preponderance of the competent 
and probative evidence of record weighs against finding that the 
Veteran developed a liver disease or cardiopulmonary failure 
during or as a result of his military service.  Furthermore, a 
preponderance of such evidence does not support finding a link 
between the Veteran's PTSD and his cardiopulmonary failure or 
liver cancer, either directly or as secondary to PTSD medications 
or PTSD-related alcohol abuse.  The Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against this claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, entitlement to service connection for the cause of 
the Veteran's death must be denied.




ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


